CONCURRING OPINION OK
MR. JUSTICE DE JESÚS
The reason why I have agreed only with the result of the judgment in this case is that I dissent from that part of the opinion which holds that the Commissioner, after hearing the-charges, can choose only.between reinstating or dismissing *261the respondent. Such an interpretation deprives the Commissioner of the power with which, in my judgment, he is vested by law to suspend any teacher for just cause in those cases where the charges established are not so serious as to justify the cancellation of his license. I base my opinion precisely on §5 of Act No. 312 of 1938 and on §42 of the Compiled School Law which form the basis for the conclusion from which I dissent. Those legal provisions read thus:
“Section o. — Permanent teachers may be suspended or removed from office only for just cause, acording to the provisions of, and the procedure prescribed by, the Compiled School Law and the regulations of the Department of Education; Provided, however, That in cases of immoral conduct or physical or mental disability, said teachers shall be suspended summarily, until the hearing of the case.”
“Section 42. — Teachers shall be suspended from their positions by the Commissioner of Education or by the school board for cruelty, immorality, incompetency, insubordination or negligence in the performance of their duties, and said commissioner may reinstate them or dismiss them and cancel their licenses after an investigation which shall be held and in which the school board may file a statement and said teachers shall be heard in their own defense either verbally or in writing: Provided, That no suspension by a school board shall be valid for more than five days, and the teacher thus suspended shall not be again suspended for the same cause by said board during the school year in which the first suspension took place.”
It should be noted that §5, supra, contemplates two kinds of suspensions: one wbicb may be ordered for just caiise, and another which may be summarily decreed and to which resort may be had only “in cases of immoral conduct or physical or mental disability,” such a suspension to be effective only “until the hearing of the case.” It should also be noted that the words for just cause which appear at the beginning of §5, supra, refer to a suspension as well as to a removal from office, which precludes the holding that those words are equivalent to probable cause, since such an interpretation would lead us to the absurd conclusion that a *262teacher may be discharged from his position and his license canceled on the basis of the existence of only a probable cause therefor. A removal is final and carries with it the cancellation of the license, whereas a suspension is only temporary. To maintain that a teacher’s license may be canceled on the basis of probable cause would be tantamount to holding that a penalty may be imposed on the basis of a mere probability of guilt. Undoubtedly that could not have been the purpose of the lawmaker. In consonance with the provisions of §5, §42 of the Compiled School Law provides that the Commissioner of Education may suspend the teachers from office for the causes expressly stated therein and authorizes him to reinstate them if they have been suspended or to dismiss them, cancelling their licenses, naturally, where the fault is of such a character as to render the teacher unworthy of continuing to serve as such. It is a truism that when two powers are of a like nature, the greater power includes the lesser one and, therefore, if we concede that the Commissioner has the greater power to dismiss a teacher and to cancel his license, we are bound to conclude that, in the absence of an express statutory provision to the contrary, he has the lesser power to suspend him from office for such time as the Commissioner may be deem just.
In the case at bar, the Commissioner acquitted the petitioner-appellant of the charge of adultery made against him, and failed to point out any specific act of immorality or improper conduct on the part of the" petitioner. It is for this reason that I agree with the judgment, since a suspension for the period specified in the order of the Commissioner is arbitrary, it not being supported by the evidence. Therefore, said suspension cannot be considered as valid for the purpose of precluding the petitioner from collecting the salary of which he was deprived by virtue of the same.